Citation Nr: 1014695	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as bipolar disorder with psychotic 
features.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active military service from October 1984 to 
October 1985.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO, inter alia, denied service connection for an acquired 
psychiatric disorder (then characterized as depressive 
disorder, schizophrenia, and bipolar disorder).  The Veteran 
filed a notice of disagreement (NOD) in March 2004.  The RO 
issued a statement of the case (SOC) in November 2005 and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that same month.

In October 2004, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing the Veteran 
submitted additional evidence along with a written statement 
waiving initial RO review.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304 (2009).  

In October 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC for 
further development.  After accomplishing the development, 
the AMC continued the denial of the claim as reflected in a 
September 2009 supplemental SOC (SSOC), and returned the 
matter to the Board.

The Board notes that, while the Veteran previously was 
represented by the Georgia Department of Veterans' Services, 
in October 2009, the Veteran granted a power-of-attorney in 
favor of Douglas Sullivan, Attorney, with regard to the claim 
on appeal.  The Veteran's current attorney has submitted 
written argument on his behalf.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  Although the Veteran's reported receipt of psychiatric 
treatment during service is not confirmed by the limited 
service treatment records of record, his report of 
participating in a gas chamber exercise, a repelling exercise 
and a swimming exercise during basic training is credible and 
consistent with the circumstances of his military service, 
and there is an insufficient basis in the record for finding 
his report of first experiencing mental health symptomatology 
in service not credible.  

3.  The Veteran's receipt of psychiatric treatment soon after 
service has been confirmed by the reports of private treating 
mental health professionals, and the most persuasive medical 
opinion on the etiology of the Veteran's current psychiatric 
disorder indicates that such disorder is as likely as not 
related to service.     


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for an acquired psychiatric 
disorder diagnosed as bipolar disorder with psychotic 
features are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.102, 3.303 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for service 
connection for an acquired psychiatric disorder, the Board 
finds that all notification and development action needed to 
fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R.  
§ 3.303(d) (2009). 

If a chronic disease, such as psychosis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The available service treatment records are limited to the 
report of a  July 1984  enlistment examination, a July 1984 
report of medical history and a few dental and immunization 
records.  On July 1984 enlistment examination, the Veteran's 
psychiatric functioning was found to be normal.  Similarly, 
on his July 1984 report of medical history, the Veteran did 
not report any depression, excessive worry or nervous 
trouble, and did not otherwise indicate that he had had any 
mental or emotional problems.  

The Veteran's DD-214 reflects that he was afforded a 
discharge under honorable conditions (i.e. general 
discharge).  The listed reason for his separation was that he 
had pseduofolliculitis barbae.

An October 1985 letter from the Staff Judge Advocate of the 
Marine Corps recommended that the Veteran be separated from 
service for the convenience of the government with a general 
discharge.  It was noted that the recommendation was 
specifically based on the Veteran's established medical 
condition of pseudofolliculitis barbae, which was noted not 
to constitute a disability.  It was also noted that the 
Veteran's prior history of discipline included "failure to 
go" in July 1985, two instances of disobedience of a lawful 
order in August 1985 and being disrespectful to a 
noncommissioned officer in August 1985.           

A June 1986 response from the National Personnel Records 
Center (NPRC) to an RO inquiry indicated that an extensive 
search had failed to locate the Veteran's service treatment 
records.

A September 1998 psychiatric discharge summary from Dekalb 
Medical Center reflects that the Veteran was hospitalized 
from September 14, 1998 to September 23, 1998.  During the 
hospitalization he reported that he had had multiple prior 
psychiatric hospitalizations.  The diagnosis was major 
depression with psychosis.

On August 1999 psychological evaluation, the Veteran was 
noted during testing to be disinterested with a lack of 
energy and motivation.  He expressed no interest in the 
quality of his performance and there was an inconsistent 
pattern of right/wrong and 'don't know' responses that was 
suspicious.  The Veteran was judged to be overtly malingering 
or exaggerating his symptoms, leading the evaluating 
psychologist to find that the results of his testing were an 
underestimate of his current psychological functioning.  
After an interview and testing, the psychologist found that 
the Veteran appeared to have general symptoms consistent with 
a depressive disorder but that he did not meet the diagnostic 
criteria for schizophrenia.  The psychologist also found that 
it was difficult to assess the Veteran's level of distress 
given the evidence of malingering.  

A November 1999 psychiatric evaluation report from the Fulton 
County Mental Health Department reflects that the Veteran 
reported that he had been having nervous breakdowns since 
1987 and had been hospitalized 5 or 6 times.  The diagnosis 
was schizophrenia. 

On July 2001 private neuropsychological evaluation, the 
diagnosis was major depressive disorder, recurrent, with 
occasional psychotic features.  The evaluating psychologist 
commented that the Veteran was a very depressed individual 
who continued to need substantive psychiatric treatment, and 
on occasion, even hospitalization. 

In an August 2001 decision, the Veteran was granted SSA 
benefits due to major depressive disorder, recurrent, with 
occasional psychotic features.  The decision noted a history 
of depression dating back to 1988. 

In an October 2001 private report, Dr. O'Brien, a private 
psychiatrist from Integrated Counseling Services Inc., 
indicated that the Veteran reported that he was depressed and 
not sleeping well at night.  He was also feeling anxious.  
The diagnostic impression was bipolar disorder, severe, with 
psychotic features and a recent episode of depression. 

Treatment records from Dr. O'Brien dated from November 2001 
to March 2006  were furnished in response to a request for 
available records from 1986 to the present.  These records 
reflect ongoing psychiatric treatment.  The noted diagnosis 
was bipolar I disorder with psychotic features. 

In an October 2001 response to the Veteran's request for 
separation documents and medical records, the National 
Personnel Records Center (NPRC) provided the Veteran with a 
copies of his July 1984 enlistment examination, his July 1984 
report of medical history, and a few dental and immunization 
records.  

In a July 2003 letter, a private treating psychiatrist, Dr. 
Mouzon, indicated that he began treating the Veteran in 1987 
following an accident at work.  The results of the initial 
evaluation indicated that the Veteran was depressed and was 
experiencing posttraumatic stress like symptoms.  There was 
also a question of whether or not the Veteran had a formal 
thought disorder.  

The Veteran gave a history of joining the Marine Corps in 
October 1984.  He reported that during service he had had 
psychiatric problems that required psychotherapy and 
medication management.  He indicated that these problems 
began during basic training and continued during his training 
at Camp Lejeune and subsequent assignment in Washington D.C.  
The Veteran reported that he did not have any psychological 
problems before entering the Marines.  However, he indicated 
that while receiving combat training, he went into the gas 
chamber and panicked.  This resulted in a "nervous 
breakdown" and he was never the same after that.  
Additionally, he noted that after the gas chamber incident, 
he was made to repel from a high tower and experienced 
similar problems.  The Veteran attributed these incidents as 
being responsible for his problems and subsequent discharge 
from the military. 

The Veteran further reported that while he was assigned as a 
clerk in the Personnel Administration during service, he 
would often get so confused and emotionally fragile that he 
would be unable to fulfill his assigned task and duties.  He 
indicated that during this assignment, he had weekly sessions 
with a psychologist.  The Veteran indicated that after being 
in the Marine Corps for a year, he was encouraged to resign.  
He noted that he had a skin condition that prevented him from 
shaving and psychological problems.  

The Veteran indicated that, after service, he began to work 
on various jobs that were short term and that would not last 
more than 3 to 5 months before he was fired.  He talked of 
interpersonal relationships that were fraught with conflict 
and fighting, and reported that he used alcohol and marijuana 
to excess.  

It was noted that since 1987, the Veteran had kept Dr. Mouzon 
aware of the psychological and psychiatric treatment he had 
received.  The physician noted that the Veteran was diagnosed 
as schizophrenic in 1988 and at that time, he began taking 
major psychotropic medications to control his psychosis.  He 
had been hospitalized at least 15 times in the past 11 years 
and had been unable to maintain employment.  Dr. Mouzon 
indicated that the Veteran's current psychological diagnosis 
was schizophrenia, undifferentiated type.  The Veteran's 
condition appeared to be permanent and unlikely to change in 
the future.  

It was Dr. Mouzon's professional opinion that the Veteran's 
psychiatric problems began with his training to become a 
Marine.  He noted that the gas chamber and repelling 
incidents may have served to precipitate a psychotic break 
and the Veteran's subsequent schizophrenia.  

On December 2003 QTC psychiatric examination, the Veteran 
reported developing psychiatric problems after the gas 
chamber and repelling incidents in service.  The examiner 
noted that the Veteran was receiving Social Security benefits 
for his psychiatric disorder, which was believed to be 
schizophrenia, and that the treatment of this disorder was 
believed to have started in 1987.  The examiner noted that 
the Veteran had been taking psychiatric medications, 
including perphenazine, elavil and cogentin and that he still 
required continuous treatment to control his condition.  

Regarding use of alcohol or illegal substances, the Veteran 
reported that he began to use alcohol, marijuana and cocaine 
in 1987 in order to attempt to relieve his depression and 
that his cocaine use predated his taking psychotropic 
medication.  He also reported that he had quit using these 
substances two years prior to the examination.  

On mental status examination, the examiner found that the 
Veteran was not a reliable historian and noted that he had a 
prior history of malingering, as noted on a previous 
psychological evaluation.  The Veteran's affect and mood were 
abnormal with disturbances of motivation and mood.  There was 
a history of occasional delusions, apparently connected with 
the Veteran's inability to get along with others.  There was 
also an intermittent history of hallucinations, including 
hearing voices.  At the time of the examination, there were 
no delusions or hallucinations observed.  The Veteran's 
judgment was noted to be impaired and he was also found to 
have a mild memory loss such as forgetting names, directions 
and recent events.  

The examiner found that there had been a difference of 
opinion among previous observers as to the Veteran's 
psychiatric diagnosis.  He also noted that the extent of the 
Veteran's cocaine use, which reportedly began prior to him 
beginning to take psychotropic medication, was not documented 
in the record.  

The examiner indicated that he did not understand the 
reasoning of Dr. Mouzon concerning a psychotic break during 
service.  He noted that reason for the Veteran's separation 
from service was a dermatological problem and that treatment 
for schizophrenia had not begun until 1987.  He also noted 
that the Veteran's lack of motivation was underscored by 
prior examinations.  Further, he found that the Veteran's 
reports of recent hallucinations were not supported by the 
reports of his many sessions of pharmocologic treatment.  The 
examiner indicated that for all these reasons, he did not 
find support for a diagnosis of schizophrenia and tended to 
be skeptical that the disorder was either incurred in, or 
aggravated by, service.  

Instead, the examiner rendered a diagnosis of depressive 
disorder NOS.  He also noted that the Veteran suffered from 
an alcohol and cocaine abuse disability that was due to his 
primary "service connected" mental disorder of depressive 
disorder NOS.  The examiner noted that the substance abuse 
disability was said to have been ongoing until two years 
prior and may have influenced the Veteran's mood disorder.  

During the October 2004 RO hearing, the Veteran testified 
that when he was subjected to the gas chamber during basic 
training, he had a panic attack and then subsequently started 
having mental problems.  He informed his drill instructor of 
this and he believed that he was then referred to a 
psychiatrist.  He also indicated that he panicked during a 
repelling exercise on top of a 90 foot tower, after which he 
believed that he was again referred for a mental health 
evaluation.  

Additionally, the Veteran reported that later, when stationed 
at Camp Lejeune, he was asked to see a mental health 
professional as he was having some problems with depression.  
He believed that he saw the mental health professional, 
either a psychiatrist or a psychologist, two or three times.  
He also indicated that he had problems with depression while 
stationed in Washington D.C.  He was not coping well and 
became really depressed and suicidal.  

Further, the Veteran reported that after service, he was 
treated at Grady Memorial Hospital for depression in either 
late 1985 or early 1986.  He was initially seen in the 
emergency room but was then placed in the psychiatric unit.  
After that, he had had several inpatient stays at various 
psychiatric hospitals.  

In an October 2004 response to an RO request for 
hospitalization records from 1985/1986, a representative from 
Grady Memorial Hospital indicated that records from that time 
period were no longer available.  

In a November 2004 letter, Dr. O'Brien, indicated that the 
Veteran was currently under his care and had been a client of 
the Integrated Life Center since January 1986.  

On April 2005 private psychological evaluation, it was noted 
that the Veteran was referred for psychological testing.  He 
reported that he had served one year in the Marines but was 
discharged due to a "nerve problem."  He noted that he was 
very depressed when he had to leave the Marines. 

The examiner noted that the Veteran appeared very depressed 
during the interview.  The Veteran disclosed that he was 
depressed about his wife being in the hospital.  He also 
indicated that he stayed anxious because he always believed 
that people were trying to harm him.  For this reason, he 
stayed withdrawn from people.  

The examiner also noted that the Veteran was cooperative with 
the psychological testing and seemed to put forth an adequate 
effort throughout the assessment.  He was considered to be a 
valid historian of daily activities and physical and 
psychological conditions.  The examiner indicated that the M-
FAST test was administered to assess malingering and the 
results reflected no indication of malingering behaviors.  
The examiner diagnosed the Veteran with schizophrenia, 
paranoid type, unspecified pattern, and depressive disorder 
NOS, along with alcohol abuse in sustained full remission.  

VA medical records from March 2007 reflect that the Veteran 
underwent inpatient psychiatric hospitalization for increased 
depression with suicidal ideation.  It was noted that the 
Veteran had had difficulty getting over his mother passing 
away.  

VA medical records from April 2007 to December 2008 reflect 
that the Veteran was receiving ongoing mental health 
treatment.  Psychiatric diagnoses included bipolar disorder, 
depressed with psychotic features, cocaine abuse vs. 
dependence, and alcohol abuse vs. dependence. 

Treatment records from Dr. Mouzon from 2007 to 2009 reflect 
that the Veteran was receiving ongoing psychotherapy.  A 
March 2009 assessment report reflects a diagnosis of bipolar 
I disorder, severe, with psychotic features. 

In a July 2008 letter, Dr, Mouzon indicated that the Veteran 
reported that he had received psychiatric treatment while in 
the service and that his emotional instability played a major 
role in his separation from active duty.  Upon discharge he 
returned home to Atlanta and was admitted to Grady Memorial 
Hospital.  He was subsequently seen in January 1986 by Dr. 
O'Brien.  His psychiatric symptoms from that point to the 
present had been one of consistent severe emotional problems 
characterized by psychosis and impulsivity.  He had been 
hospitalized more than ten times and had been consistently 
prescribed anti-psychotic medications to achieve some level 
of stability.  Dr. Mouzon had treated the Veteran since 1987 
and had witnessed his valiant attempts to function normally 
and be productive.  

Dr. Mouzon noted that the Veteran was currently being seen in 
psychotherapy for bipolar I disorder with psychotic features 
at least twice monthly.  His condition was characterized by 
periods of stability and intermittent periods of crisis.  

During the August 2008 Board hearing, the Veteran indicated 
that he first received mental health treatment during service 
while stationed at Camp Lejeune, after basic training.  At 
that time, he was sent to a private doctor in North Carolina 
but he could not remember the doctor's name.  Later, while 
stationed in Washington, D.C., he indicated that received 
treatment at the Bethesda Medical Center.  In addition, the 
Veteran's representative indicated that when the Veteran had 
used illicit drugs in the past, it was an attempt at self-
medication of his psychiatric problems, including psychosis.  

In September 2008, the Veteran submitted a report from the 
Department of the Navy concerning water contamination at Camp 
Lejeune during 1984 and 1985.  The Veteran noted that there 
was some language in the report indicating that the 
contaminants found could cause depression of the central 
nervous system.  The Veteran was concerned that the 
contamination might have some connection to the emotional 
problems he experienced when he was at Camp Lejeune. 

In a March 2009 letter, Dr. Mouzon indicated that he was 
responding to the RO's request for medical records from 1987 
to the present.  He noted that in October 2007, due to 
limited filing space at his office, many of his patient files 
were reduced and the larger portion of those files, including 
the Veteran's, were archived.  Then, on December 31, 2007, 
there was a fire where the records were stored and the 
archived files were completely destroyed.

In an April 2009 memorandum, the RO made a formal finding of 
unavailability of psychiatric evaluation and treatment 
records from the Bethesda Naval Medical Center from October 
1984 to October 1985.  The RO noted that it had been informed 
by the Medical Center that a thorough search of their system 
of records revealed no information/records concerning the 
Veteran and that it had been also been informed by the 
National Personnel Records Center (NPRC) that it had not 
located any records from the Bethesda Naval Medical Center 
pertaining to the Veteran.  

On May 2009 VA psychiatric examination, the Veteran reported 
the incidents during basic training involving the gas 
chamber.  He also noted that he experienced a similar 
reaction when he was "thrown into the water for swimming."  
He indicated that he did not know how to swim and thought 
that he was going to drown.  He also indicated that he 
requested mental health treatment after these events but was 
told to "suck it up."  The examiner noted that this report 
conflicted with records in the claims file where the Veteran 
stated that he did receive treatment after these events. 

The Veteran reported that his highest rank during service was 
Lance Corporal but that his rank at discharge was PFC.  The 
Veteran noted that he was having mental problems while 
working in Washington and that he lost a rank after he was 
late reporting back from leave.   

The Veteran indicated that he was currently having difficulty 
sleeping due to hearing voices telling him that he was 
worthless and that his energy was low with desire for 
isolation from others. He noted that he would forget things a 
lot and that his wife would help him maintain focus.  He 
endorsed feeling very paranoid at times and that about 2 to 3 
times per week; he would feel very panicky and would want to 
be left alone.  

The Veteran reported being hospitalized soon after service 
after cutting his arm with a knife in a suicide attempt and 
that his most recent hospitalization was at the Atlanta VA 
hospital in 2007.  He also reported a past history of alcohol 
and cocaine abuse.  The examiner noted that the Veteran had 
been treated by Dr. Mouzon since 1987 and was also currently 
receiving VA psychiatric treatment.  

Mental status examination revealed that the Veteran's mood 
was "I don't like to be around people" and that his affect 
was blunted and limited in range.  The diagnoses were bipolar 
disorder, most recent episode depressed, with psychotic 
features, cocaine abuse, not current per the Veteran's 
reports, and alcohol dependence in early remission per the 
Veteran's report.  

The examiner commented that the Veteran's claims file did not 
appear to include the service treatment records and his 
history of seeking treatment for incidents that occurred 
during service could not be corroborated because of this.  
Assuming the alleged precipitating events (gas chamber, 
swimming) occurred during military service, it remained quite 
difficult to determine whether these events contributed to 
his current psychiatric condition.  The examiner noted that 
the Veteran did initially seek treatment from Dr. Dennis 
O'Brien in January 1986, which was approximately three months 
after his discharge from military service.  Also, the Veteran 
did demonstrate a decline in functioning during his military 
service as his highest attained rank was reported to be Lance 
Corporal but his rank at discharge was PFC.  He reported that 
during his military service he began the use of alcohol as 
well.  

Based on a review of the claims file, the Veteran's history 
and the opinion of Dr. Mouzon, who the examiner noted had a 
significant treatment history with the Veteran, it was the 
examiner's opinion that it was at least as likely as not that 
the Veteran's psychiatric disability was the result of 
disease that was incurred in or aggravated during his 
military service.

At the outset, the Board notes that the Veteran's general 
reports of engaging in a gas chamber exercise, repelling 
exercise and swimming exercise are credible and consistent 
with the circumstances of his Marine service.  Also, although 
the few available service treatment records do not contain 
any documentation of the Veteran's reported psychiatric 
treatment in service, the evidence of record does reasonably 
establish that the Veteran was treated for psychiatric 
problems soon after service, with treatment at the Integrated 
Life Counseling Center beginning in January 1986, three 
months after service, and with treatment from Dr. Mouzon 
beginning in 1987.  This evidence does not provide a basis 
for awarding service connection on a presumptive basis, for 
psychosis, however, as the available evidence does not 
actually indicate that the Veteran was experiencing psychotic 
symptoms during service or within the first post-service 
year.  See 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.     

As to whether the Veteran's current acquired psychiatric is 
related to service, the record contains at least partially 
conflicting medical opinion evidence.  The December 2003 QTC 
examiner was skeptical that the Veteran had schizophrenia, 
which was related to service, finding that the reason for the 
Veteran's separation from service was a dermatologic problem; 
that treatment for schizophrenia had not begun until 1987; 
that the Veteran had earlier been found on examination to be 
malingering and to have a lack of motivation; and that the 
Veteran's reports of recent hallucinations were not supported 
by the record.  Also, although the examiner did diagnose the 
Veteran with depressive disorder and did refer to this 
disorder as being "service connected", it is unclear from 
the examiner's report whether he actually believed that such 
disorder was related to service or whether he thought that VA 
had already granted service connected disability benefits for 
depression.

By contrast, the May 2009 VA psychiatric examiner found that 
it was at least as likely as not that the Veteran's current 
psychiatric disability, diagnosed as bipolar disorder, 
resulted from military service.  As noted above, this opinion 
was based on a finding that although the record does not 
contain service treatment records corroborating the Veteran's 
reported history of psychiatric treatment during service, it 
did show that the Veteran sought psychiatric treatment 
approximately three months after service and did exhibit a 
decline in functioning during service, as evidenced by his 
rank at discharge (i.e. PFC) being lower than his highest 
attained rank during service (i.e. Lance Corporal).  The 
opinion was also based on the prior opinion of Dr. Mouzon, 
which, also independently supports the Veteran's claim, as it 
was the private psychologist's professional opinion that the 
Veteran's psychiatric problems began with his training to 
become a Marine.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993). 
 
When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the instant case, the Board finds the opinion of the May 
2009 VA examiner more persuasive than the opinion of the 
December 2003 QTC examiner.  Although both examiners reviewed 
the claims file, the recent VA examiner's opinion reflects a 
more thorough review, as she noted that the Veteran had begun 
psychiatric treatment after service in January 1986 whereas 
the QTC examiner indicated that treatment had begun in 1987.  
The VA examiner's opinion is also consistent with the opinion 
of the Veteran's treating psychologist, who, as the examiner 
pointed out, has had a long treatment history with the 
Veteran.  In contrast, the QTC examiner appeared to be 
strongly influenced by the August 1999 psychological 
evaluation report, which was based on only a single visit 
with the Veteran and which unlike the other mental health 
assessments of record, including those by treating mental 
health professionals, did not find that the Veteran's 
psychiatric disorder included a psychotic component.  Thus, 
the Board finds that the VA examiner's opinion is based on 
the stronger foundation.  Further, the QTC examiner's opinion 
lacks clarity as it was unclear whether he actually viewed 
the Veteran's depression as being related to service or 
whether he incorrectly believed that the Veteran was already 
receiving service-connected compensation for depression.     

The Board also notes that although the August 1999 
psychologist did find strong evidence of malingering, the 
record does not contain other findings tending to indicate 
that the Veteran is fabricating or exaggerating his symptoms.  
Instead, the record tends to show a long history of treatment 
for a serious mental illness, earlier viewed as 
schizophrenia, depressive disorder with psychotic features or 
bipolar disorder with psychotic features, with a more recent 
consensus developing around the bipolar disorder diagnosis.  
Accordingly, because the overwhelming majority of the medical 
evidence reflects no indication that the Veteran is 
fabricating or exaggerating his symptoms, the Board does not 
find that the Veteran has been malingering.  

The Board also notes that the Veteran contradicted some of 
his earlier reports indicating that he had received some 
level of mental health treatment during basic training when 
he reported to the May 2009 VA examiner that he sought mental 
health treatment during this time but was told to simply 
"suck it up."  However, the VA examiner specifically noted 
this contradiction, thus indicating that she took it into 
account when formulating her opinion, and apparently did not 
find that it suggested intent on the part of the Veteran to 
deceive her.  Similarly, the Board finds that the 
inconsistency may simply represent the Veteran's difficulty 
in remembering exactly when he first received mental health 
treatment during service.  In this regard, the Board notes 
that the record indicates that the Veteran has suffered from 
some degree of memory problems.  Accordingly, the 
inconsistency is not a sufficient basis for finding not 
credible the Veteran's more general reported history of first 
experiencing psychiatric symptomatology during service and 
thus, does not provide a basis for rejecting the opinion of 
the May 2009 VA examiner.  See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006). 

The Board also emphasizes that VA adjudicators are not free 
to ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991). 
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. §  3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 
Under the circumstances of this case, and with resolution of 
all reasonable doubt on the question of medical nexus in the 
Veteran's favor, the Board concludes that the criteria for 
service connection for acquired psychiatric disability 
diagnosed as bipolar disorder with psychotic features are 
met. 
ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as bipolar disorder with psychotic features, is 
granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


